





28, September 2016    


    
PRIVATE & CONFIDENTIAL


Ken Murphy
[ ]
[ ]




Dear Ken,
YOUR SECONDMENT TO WALGREENS BOOTS ALLIANCE, INC, USA
This letter is to confirm the terms which will apply to you during your
secondment to Walgreens Boots Alliance Inc. You will remain an employee of Boots
Management Services Ltd (“the Company”), and your secondment will begin on 1
November 2016 and end on 31 October 2018, subject to earlier termination (see
paragraph 5 below). Your secondment may continue beyond 31 October 2018 if both
you and the Company agree to this but, in any event, the maximum duration of
your secondment under these terms shall be three years. We will review the
position with respect to the secondment duration during the last six months of
the arrangement.
During this secondment you will be assigned on an accompanied basis.
For the duration of your secondment, you will remain in the employment of the
Company under the terms and conditions of your current employment contract with
Boots Management Services Ltd (your “Employment Contract”) and subject always to
the terms set out below. The policies developed for employees working in the UK
will continue to apply to you during your secondment subject to any mandatory
statutory minimum provisions which may apply to you and which are in force from
time to time in the UK.
Your HR Partner is currently Dave Vallance and all consents and authorisations
which you are required to obtain from the Company regarding policy should be
sought from your HR Manager. If you have any queries regarding support for your
secondment, you should also contact Andy Burley, the Senior International
Assignments Manager in the UK.
1.
Job title

Your job title will be Executive Vice President, Chief Commercial Officer and
President of Global Brands.
2.
Place of work



- 1 -    

--------------------------------------------------------------------------------





Your normal place of work will be at Walgreens Boots Alliance Inc., Deerfield,
Illinois. However, you may be required to travel to or work at other locations
within the region, and rest of the world, from time to time for the proper
performance of your duties.
3.
Hours of work

Your normal hours of work will be 40 hours per week. You are required to work
such additional hours as are necessary for the proper performance of your
duties.
4.
Holiday

Your holiday entitlement will be determined in accordance with your Employment
Contract, except that you must take US public holidays in lieu of UK bank and
public holidays.
5.
Duration of, and terms applicable on termination of, your secondment and/or
employment

(a)
The start and continuation of your secondment will be subject to you obtaining
appropriate documentary evidence of your entitlement to live and work in the US
and to you remaining entitled to live and work in the US.

(b)
During your secondment the provisions of your Employment Contract relating to
termination of your employment with the Company will continue to apply. Notice
of termination of your employment with the Company may be given by you or the
Company at any time (i.e. whether before, on or after termination of your
secondment), and your secondment will end automatically on termination of your
employment.

(c)
Your secondment may be terminated by the Company giving you not less than 8
weeks’ notice in writing (or in accordance with paragraphs 5(a) or (b) above or
paragraph 12(c) below).

(d)
At the end of your secondment these Secondment Terms will cease to apply (and
provided your employment with the Company is not terminated) you may be offered
(and if offered would be expected to accept) employment with the Company in the
UK at the same or a more senior grade and at a salary which would not be less
than your current UK Notional Salary. If such a position is offered to you, you
would not be entitled to receive any redundancy pay from the Company (or any
other Group Company) whether or not you decide to accept the UK position offered
to you.



Page 2 of 2

--------------------------------------------------------------------------------





(For the purposes of this secondment letter “Group Company” means the Company
and any “holding” or “subsidiary” company of the Company as those terms are
defined in the Companies Act 1985.)
(e)
Alternatively you may be offered employment with the Company (or any Group
Company) in any country outside the UK, subject to new terms and conditions of
employment which the Company (and/or the relevant Group Company) considers are
appropriate for the new expatriate role offered to you. Your new Notional Salary
would not be less than your current UK Notional Salary.

(f)
Should you decide not to accept any new role offered to you, or if no
alternative employment is offered to you on termination of your secondment
(whether in the UK or overseas), you may be eligible for a company redundancy
payment. We are pleased to confirm that, notwithstanding that the Company’s
redundancy policy for employees based in the UK does not apply to you, the
amount of any redundancy pay would be calculated in the same way as for the
Company’s employees working in the UK, subject to applicable laws. The Company
cannot, of course, guarantee that any such payment would be paid to you tax free
and any payment would be Tax Equalised. The amount of any company redundancy
payment would be reduced by the amount of any severance payment (or similar
payment) due to you under any applicable laws.

(g)
If you terminate your employment before the end of your secondment or if your
employment is terminated by the Company following your refusal of an offer of
employment in the UK in accordance with paragraph 5(d) above, termination of
your employment would be regarded as “Termination on Resignation” for the
purposes of this secondment letter, see further below.

6.
Remuneration

(a)
Your UK Notional Salary will be £658,625 per year (using an exchange rate of
1.4424 to convert to USD$).

(b)
Your Overseas Incentive Allowance will be up to 10% of your UK Notional
Salary.    

(c)
Your Assignment Salary will be your UK Notional Salary together with your
Overseas Incentive Allowance. Your Assignment Salary will be Tax Equalised (see
paragraph 7 below).

(d)
Your Cost of Living Allowance (“COLA”) is currently £20,685 per year and will be
paid in addition to your Assignment Salary. Your COLA will be reviewed annually
in November for the new rates (see the notes on your assignment calculation).
Your COLA will not be Tax



Page 3 of 3

--------------------------------------------------------------------------------





Equalised. The applicable COLA will be determined by the Company from time to
time at its absolute discretion.
(e)
Your Assignment Salary and COLA will be paid to you in equal instalments
(subject to appropriate deductions in respect of any pension contributions and
any other agreed deductions) monthly in arrears on or about the 28th day of the
month by credit transfer to your nominated bank account(s).

(f)
A proportion of your Assignment Salary and COLA will be paid by the Company in
the UK in pounds sterling.

A proportion of your Assignment Salary and COLA will be paid by the Company in
the US in US Dollars.
The Company may, at its absolute discretion, agree to vary the proportion of
your Assignment Salary and COLA paid in each country. Requests for variation to
payment arrangements should be made to your Assignment Manager. (Please note
that payments to a UK bank account may be subject to income tax and social
security contributions in an overseas country and payments to an overseas bank
account may be subject to income tax and social security contributions in the
UK.)
(g)
Your UK Notional Salary and COLA will be reviewed by the Company from time to
time at its absolute discretion. Currently, these are reviewed annually in
November. Following review, your UK Notional Salary may be increased but will
not be reduced. The applicable COLA may be increased or decreased.

(h)
You will receive a one off, Tax Equalised, lump sum payment of £6,985 net (your
“Disturbance Allowance”). This sum is intended to cover “out of pocket expenses”
associated with your relocation to the US such as provision for pets, small
electrical goods, clothes, mail redirection, utility reconnection charges, self
learning language tapes, school uniforms etc.

(i)
You will continue to be eligible to participate in the Company’ bonus scheme in
force from time to time. Calculation of any bonus due will be based on your UK
Notional Salary. Any bonus payment made to you will be Tax Equalised.

7.
Tax and social security



Page 4 of 4

--------------------------------------------------------------------------------





(a)
The Company will “Tax Equalise” your Assignment Salary and other remuneration
and benefits identified as “Tax Equalised” in this secondment letter (the “Tax
Equalised Amounts”).

The Company will calculate the UK tax and National Insurance contributions,
which would be due in respect of the Tax Equalised Amounts if you were working
in the UK (your “UK Hypothetical Tax”).
The Tax Equalised Amounts will be increased or decreased such that, after
deduction of any UK and the US income tax and social security contributions
which actually apply to the Tax Equalised Amounts, the sums due to you will be
equal to the sums which would have been due if UK Hypothetical Tax had been
deducted instead.
(b)
It is your responsibility to comply with UK and the US tax laws and to ensure
that your tax returns are properly submitted within the relevant deadlines. It
is also your responsibility to promptly recover any overpayment of tax or social
security contributions made to any relevant authority for the benefit of the
Company and to pay over any such sums recovered to the Company promptly.

(c)
If any overpayment is made to you by the Company as a result of Tax Equalisation
the Company reserves the right to recover all or part of any sum(s) overpaid
from you by making deductions in accordance with paragraph 8, and without
prejudice to the Company’s other rights and remedies.

(d)
You are eligible to receive tax advice annually at the Company’s expense, from
tax advisers nominated by the Company from time to time (and subject to such
financial and/or other conditions as the Company may from time to time impose)
in respect of both UK and the US tax returns relating to your period of
secondment. Such advice will be provided in relation to remuneration from your
employment only. The Company will not pay for additional tax planning advice,
for example in relation to personal investments.

Any penalties or interest charges incurred because you fail to provide
information or documentation requested by the nominated tax adviser promptly
will be your responsibility. The Company will not reimburse you in respect of
any such costs.
(e)
If your employment terminates on resignation (see paragraph 5(g)) the cost of
any subsequent advice provided to you in respect of tax return preparation may
be your responsibility and no reimbursement will be made by the Company. If your
assignment is extended resulting in a



Page 5 of 5

--------------------------------------------------------------------------------





repayment of UK taxes, the Company advisers will calculate the split between the
amount due to you and the portion payable to the Company. The Company reserves
the right to make deductions in accordance with paragraph 8 in this regard.
8.
Deductions

By signing this secondment letter you authorise the Company to deduct from your
remuneration or other sums owed to you by the Company (whether during or after
termination of your employment) all sum(s) due from you to the Company, without
prejudice to Company’s other rights and remedies.
9.
Business expenses

You will be reimbursed in respect of expenses incurred wholly and necessarily in
the proper performance of your duties in accordance with the Company’s policy
from time to time. Your expenses will be reimbursed by Walgreens Boots Alliance
Inc. on behalf of the Company by direct credit transfer into your nominated US
bank account in US Dollars, monthly in arrears, provided that you have supplied
evidence satisfactory to the Company that the expenditure has been properly
incurred in good time.
10.
Pension

During your secondment you will continue to be eligible to participate in The
Alliance Healthcare and Boots Retirement Savings Plan (the “Scheme”). Your UK
Notional Salary will be used for the purposes of calculating the pension
contributions to be paid, subject to HMRC limits. Your current pension
arrangements will continue whilst on International Assignment to the US. Your
participation will remain subject to the terms of the Scheme from time to time
in force and applicable laws.
11.
Life assurance and long term disability cover

You will be covered by the Company’s Personal Accident cover and you have been
provided with the details of this cover.

12. Medical treatment and medical examination
(a)
You will be eligible to participate in the Company’s medical insurance plan in
force from time to time. The current plan covers, broadly, additional costs
above those, which would have been incurred if you had received treatment in the
UK. Payments may be made in respect of medical, dental, optical and maternity
treatment and the Plan may cover both clinical and surgical treatment. Please
note that reimbursement of such costs will only be made if such sums can be



Page 6 of 6

--------------------------------------------------------------------------------





recovered from the Company’s insurers. The Company reserves the right to amend
and/or replace this scheme and/or the cover provided from time to time. Further
details of the current scheme and the way in which you should reclaim medical
expenses are available from your Assignment Manager.
(b)
The Company may from time to time (whether before or during your secondment)
require you to submit to a medical examination by a medical practitioner
nominated by the Company at its sole discretion, and at the Company’s expense.
You consent to the disclosure of the results of any such examination to the
Company, in as far as they relate to your fitness to perform your duties and/or
eligibility to receive benefits, and subject always to applicable laws. The
Company may cease payment of your remuneration and discontinue the provision of
benefits to you if it is advised by such medical adviser that you are fit to
return to work (and you do not do so immediately) or if you fail to attend any
such examination without reasonable cause.

(c)
The Company reserves the right to withdraw any offer of secondment or terminate
any secondment and require you to return to the UK without notice (or on short
notice) if, in the Company’s opinion, you are not fit to perform your duties or
unlikely to return to work within a reasonable time period or if in the
Company’s opinion you or your partner should undergo medical treatment provided
by the NHS in the UK.

1.
Car Cash Allowance

During your assignment you will be eligible for two company cars as a part of
your allowances. This will either be continuation of your existing UK allowance
or the company will provide a US lease car for your use. Visas and permits may
be required by local rules and laws. You will be required to follow these laws.
In the event you need to dispose of cars in the UK prior to relocating, your
relocation consultant will assist with the sale or end of the lease. Per policy,
any loss on sale or lease penalty will be covered up to £3,472 per vehicle.
2.
Visas and permits

The Company will, at its expense, where appropriate apply for (and where
appropriate assist you to obtain) any necessary work, residential and other
permits or visas required for both you and your dependents for the duration of
your secondment (and the Company will reimburse you for any reasonable costs
incurred in obtaining such permits or visas). You are required to assist the
Company in this regard.


Page 7 of 7

--------------------------------------------------------------------------------





3.
Accommodation

(a)
The Company will provide the cost of suitable furnished accommodation for you in
the US, subject to approval. This will include utilities, insurance, and
maintenance costs.

(b)
The assistance of a relocation agent will be provided to help locate a suitable
property, and to provide you with local information



4.
School Fees

The company will support the cost of school fees for primary and secondary
school education in the United States for your accompanying children during the
course of your secondment unless attending a public school for which there is no
cost. Generally, the difference between the cost of the education in the UK is
considered against the cost in the US and the difference is provided to you.


5.
Relocation and repatriation expenses and home visits

Subject to Company policy in force from time to time (including applicable
financial limits), the Company will reimburse you the costs of the following:
(a)
A pre assignment visit of up to five days in duration for you and your
dependants in order to source appropriate accommodation in the US.

(b)
One business class one way air fare, for you and your dependants, between the UK
and the US at the start and at the end of your secondment (provided that your
employment does not Terminate on Resignation) between the US and the UK or the
location of any subsequent expatriate secondment by the Company.

(c)
Up to five (5) Business Class round trip flights home for you and your
dependants, between the UK and the US every twelve months.

(d)
Transporting a reasonable amount of your personal belongings at the start and
end of your secondment between the UK and the US. The costs of the air freight
of 200lbs for you and for sea freight a 40-foot (6 metres x 2.5 metres x 2.5
metres) container per relocation would normally be paid for by the Company
provided that your employment does not Terminate on Resignation. The relocation
company will determine the best use of your total allowance when they review the
items to be moved.



Page 8 of 8

--------------------------------------------------------------------------------





(e)
If you let your property in the UK you may have items, which you do not wish to
leave in your property while overseas. The Company will pay for storage and
insurance costs in respect of that property subject to a maximum agreed amount.

(f)
You are entitled to a ‘repatriate allowance’ of £6,984 which will be paid to you
on your return to the UK. This will be a net payment.

(g)
Repatriation will include Business Class Return flights to your return location
(either the UK or Ireland and as approved by the business) for you and your
dependents; return of your personal belongings at the same rate and size as
included in (d) above; any fees related to your release from the property in the
US and any contents that may be leased; any fees related to the early
cancellation of any auto leases. It will also include up to 8 weeks of housing
accommodations in your home country in order to re-establish permanent housing.

6.
Grievances

If you have any grievance relating to your secondment or your employment you
should raise it with your Assignment Manager. You should make it clear that you
wish to raise a formal grievance. You may be asked to put your grievance in
writing. If the grievance is not resolved to your satisfaction you may raise the
matter with Dave Valance in writing, whose decision will be final.
7.
Miscellaneous

(a)
This secondment letter and your Contract of Employment together record the whole
Agreement between you and the Company in respect of your secondment and
supersede any prior agreements in this regard.

(b)
This secondment letter shall be governed and construed in all respects by
English law and you and the Company irrevocably submit to the non-exclusive
jurisdiction of the Courts of England.



(c)
A person, firm, company or corporation who or which is not a party to this
agreement (including your partner) shall have no right to enforce any term of
this agreement.





Please would you sign, date and return to me the duplicate copy of this letter
to confirm that you have read, understand and agree to its contents. The
additional copy is for you to keep.


Page 9 of 9

--------------------------------------------------------------------------------







Yours sincerely,








Thomas A. Sondergeld
On behalf of Kathleen Wilson-Thompson
Walgreens Boots Alliance, Inc
on behalf of Boots Management Services Ltd








/s/ Kathleen Wilson-Thompson


Kathleen Wilson-Thompson
EVP and Global Chief Human Resources Officer







I confirm that I have read, understand and agree to be bound by the contents of
this secondment letter.
Ken Murphy




Signed /s/ Ken Murphy……………………………………………




11 October, 2017 ……………………………………………………    
Date signed


Page 10 of 10